TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-20-00347-CV


                                         D. W., Appellant

                                                 v.

                Texas Department of Family and Protective Services, Appellee


                 FROM THE 146TH DISTRICT COURT OF BELL COUNTY
       NO. 307,559-B, THE HONORABLE JACK WELDON JONES, JUDGE PRESIDING



                            MEMORANDUM OPINION


               D.W. appeals from the trial court’s final decree terminating her parental rights to

her child. See Tex. Fam. Code § 161.001. Following a jury trial, the trial court found by clear and

convincing evidence that statutory grounds for terminating her parental rights existed and that

termination of those rights was in the child’s best interest. See id. § 161.001(b)(1)(D), (E), (2).

               On appeal, D.W.’s court-appointed attorney has filed a motion to withdraw

supported by an Anders brief, concluding that the appeal is frivolous and without merit. See

Anders v. California, 386 U.S. 738, 744 (1967); In re P.M., 520 S.W.3d 24, 27 (Tex. 2016) (per

curiam) (approving use of Anders procedure in appeal from termination of parental rights). The

brief meets the requirements of Anders by presenting a professional evaluation of the record and

demonstrating why there are no arguable grounds to be advanced. See 386 U.S. at 744; Taylor v.

Texas Dep’t of Protective & Regulatory Servs., 160 S.W.3d 641, 646-47 (Tex. App.—Austin

2005, pet. denied). D.W.’s counsel has certified to this Court that he has provided D.W. with a
copy of the Anders brief and motion to withdraw and advised her of her right to examine the

appellate record and to file a pro se brief. To date, appellant has not filed a pro se brief. The

Department of Family and Protective Services has filed a response to the Anders brief, stating

that it will not file a brief unless this Court requests one.

                We have conducted an independent review of the record, including the Anders brief

submitted on D.W.’s behalf. See Penson v. Ohio, 488 U.S. 75, 80 (1988); Taylor, 160 S.W.3d

at 647. We have found nothing in the record that might arguably support an appeal, and we

agree that the appeal is frivolous and without merit. Accordingly, we affirm the trial court’s

decree terminating D.W.’s parental rights. Counsel’s motion to withdraw is denied.1



                                                __________________________________________
                                                Chari L. Kelly, Justice

Before Chief Justice Rose, Justices Baker and Kelly

Affirmed

Filed: December 3, 2020




        1
           The Texas Supreme Court has held that the right to counsel in suits seeking the
termination of parental rights extends “to all proceedings in [the Texas Supreme Court],
including the filing of a petition for review.” See In re P.M., 520 S.W.3d 24, 27 (Tex. 2016) (per
curiam). Accordingly, counsel’s obligation to D.W. has not yet been discharged. See id. If
D.W., after consulting with counsel, desires to file a petition for review, counsel should timely
file with the Texas Supreme Court “a petition for review that satisfies the standards for an
Anders brief.” See id. at 27-28.
                                                    2